Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-19, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, line 9, the specification as originally filed fails to teach or suggest “a liquid controller system” as claimed.  Thus, a liquid controller system is deemed new matter.
In claim 13, line 12, the specification as originally filed fails to teach or suggest “a liquid controller system” as claimed.  Thus, a liquid controller system is deemed new matter.

Claim Rejections - 35 USC § 112(b)
Claims 1, 3-19, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 7-8, Applicants recite a mixer system and it is unclear whether this a conventional blender/stirrer or a mixer configured to prepare a homogenous or homogeneous mixture including particles in solvent? 
In claim 1, lines 9-10,  Applicants recite “liquid controller system” and it is unclear what is being controlled.  
In claim 1, last three lines, Applicants define the application system by itself, “the application system is configured,…”.  What structure is configured to provide application of mixture to the perishable items via the one or more sprayers while the items are rotating over the first portion of the bed?
In claim 13, line 12,  Applicants recite “liquid controller system” and it is unclear what is being controlled.  
In claim 24, lines 1 and 2, “the system” (both instances) refers to what structure?  
In claim 24, Applicants recite “products” and it is unclear if this is different from the perishable items referred to in claim 1?

Claim Interpretation In Light of Claim Amendments
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Rotation inducing device of claim 22.
Second rotation inducing device of claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The [first] rotation inducing device invokes the provisions of 35 U.S.C. 112(f) and this first device (240) has been interpreted include ribbed belt (252) wrapped around a pair of pulleys in accordance with the disclosure [0020] or any art recognized equivalent structure.

The second rotation inducing device invokes the provisions of 35 U.S.C. 112(f) and this second device (250) has been interpreted include ribbed belt (252) wrapped around a pair of pulleys in accordance with the disclosure [0020] or any art recognized equivalent structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Acknowledgement is made of the liquid controller system of claims 1 and 13 which has NOT been interpreted under the provisions of 35 U.S.C. 112(f) because this controller would encompass any controller to control liquid supply/liquid flow/liquid handling in the application system and method instantly claimed. 

                                                   Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claims 1, 3-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McDill et al (US 2,033,044) in view of Creason et al (US 5,101,763) in view of Jones (US 1,957,964; newly applied).
McDill sets forth an application system for forming protective coatings over perishable items (i.e., fruit) comprising a bed (i.e., brush pathway, 11; see Figs. 1 & 3) comprising a plurality of rollers, wherein each of the rollers is configured to rotate at a predetermined rotational rate, thereby causing the perishable items on the bed to rotate; one or more sprayers (i.e., drip applicator, 18) over first portion of the bed; and one or more blowers (i.e., hood 32 w/fan 33) over another or second portion of the bed.  McDill is silent concerning a mixer system configured to mix coating agent in a solvent, a liquid controller system connected inline between the mixer system and  one or more sprayers such that the system enables mixture applied to the perishable items via the one or more sprayers to rotate the perishable items that rotate in the first portion of the bed, and at least one set of blowers over the second portion of the bed. Creason recognizes coating fruit with a mixture (see abstract) using a mixer system (i.e., mixing tank 35, see Fig. 1) configured to mix coating agent (i.e., fungicide) in solvent (i.e., wax) (see col. 3, lines 24-32) and a liquid controller system (i.e., controllable pump 36; see Fig. 1; col. 4, lines 65+ to col. 5, line 15) connected in line between the mixing system and one or more sprayer nozzles.  The Creason mixer system and liquid controller system would be capable of allowing the mixture applied to the perishable items via the one or more sprayer nozzles to rotate in the first portion of the bed because of the liquid mixture being applied under controlled high pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the McDill application system in view of teaching of Creason to include the mixer system and liquid controller system for allowing precision mixing of coating agent and solvent allowing greater control of mixture concentration as well as control of the flow rate of the application mixture onto the perishable items.  Additionally, while McDill provides an overhead blower (i.e., hood (32) with fan (33)), McDill and Creason are silent concerning at least one set of blowers.  Jones provides a system for treating perishable items (i.e., fruit) which utilizes at least one set of blowers (illustrates two sets of blowers (11); total of 4 air blasting blowers) to effect drying of the treated/coated fruit (pg. 1, right col., lines 94-98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as defined by the combination above to include the Jones set(s) of air blasting blowers in place of the single overhead blower in the application system as defined by the combination above an alternative drier to facilitate rapid drying of coated/treated perishable items.   
Regarding claim 3, the application system as defined by the combination above would meet the claimed recitation because McDill sets forth the that after mixture is applied to the fruit, the fruit is moved over to another portion of the bed (to the right side of brush way 11 to drying zone 31 as shown in Fig. 1) and while the fruit is rotating and are over the portion of the bed, at least set of air blasting blowers would at least partially remove solvent from surfaces of the fruit thereby causing protective coating to be formed on over the fruit. 
Regarding claim 4, the application system as defined by the combination above provides for a suitable mixture of particles in the mixture (see Creason, col. 3, lines 24-32).  The combined application system is silent concerning the mixing system causing at least 95% of coating agent particles in the mixture to have a size in a range of 50 nm to 2000 nm after the mixture has been mixed in the mixing system between 5 and 30 minutes. Creason sets forth the mixer system (i.e., mixing tank 35) which causes coating agent particles to have a predetermined size in the mixture (i.e., of wax and fungicide mixture).  The fungicide is an insoluble powder form of predetermined particle size.  The Creason mixing tank (35) provides suitable agitation of the mixture and suspension of fungicide uniformly in the wax as evidenced by col. 3, lines 24-32.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the application system as defined by the combination above in view of the teaching of Creason for purpose of controlling precise mixture of coating thereby allowing the concentration to be adjusted to suit any particular need. 
Regarding claim 5, the application system as defined by the combination above is silent concerning of coating agent particles in the mixture to have a size in the range of 75 to 1000nm.  However, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the optimum size range of the coating agent particles in the mixture in so long as coating remains on the fruit for an extended length of time.
Regarding claim 6, McDill provides for rollers comprising brushbed rollers (see brushes 12, 17, and 34; Figs. 3 & 9).
Regarding claim 7, the application system as defined by the combination above would meet the instant claim limitation because McDill sets forth one or more rollers in first portion of the bed of a first kind (i.e., hair brushes 17) in the left portion as shown in Figs. 1 & 3, page 3, right col., lines 5-10 and one or more rollers in the second portion of the bed comprising second kind of brushes (34) in the right portion of fine material (see pg 3, right col. lines 12-16).  Thus, brushes 34 are different from brushes 17. 
Regarding claim 8, McDill provides blowers configured to heat air or gas dispensed therefrom (see hood (32) connected to fan (33) that passes heated air onto the fruit (see Fig. 1).  Jones recognizes the use of a set of blowers to effect complete drying of the fruit (pg. 1, right col., lines 94-100).  Thus, one of ordinary skill in the art would readily appreciate the provision of drier blowers using heated air or gas being dispensed therefrom.
Regarding claim 9, the application system as defined by the combination above is silent concerning the second portion of the bed being less than 12 feet long.  However, determination of a suitable length of the second portion of the bed would be made via routine experimentation in so long as the second portion effects heating/drying of coating on the fruit.
Regarding claim 10, the application system as defined by the combination above is silent concerning the entire length of the bed being less than 20 feet.  However, determination of a suitable length of the bed to effect spray coating and drying of the conveyed fruit using minimal space or footprint would be made via routine experimentation in so long as efficient spray coating and drying of the coating on the fruit results.
Regarding claims 11 and 12, the application system as defined by the combination above would provide for suitable timed drying so as to dry the coating on the fruit without damaging the fruit.  
Regarding claim 13, McDill provides an application system and method of forming protective coating on perishable items (i.e., fruit) comprising providing the application system comprising a bed (i.e., brush pathway, 11; see Figs. 1 & 3) comprising a plurality of rollers, wherein each of the rollers is configured to rotate at a predetermined rotational rate, thereby causing the perishable items on the bed to rotate; one or more sprayers (i.e., drip applicator, 18) over first portion of the bed; and one or more blowers (i.e., hood 32 w/fan 33) over a another or second portion of the bed.  While the perishable items or fruit are rotating and are over the first portion of the bed, the mixture is applied to the perishable items via the one or more sprayers; and while the perishable items or fruit are rotating and are over the second portion of the bed, one or more blowers to at least partially remove the solvent from the surfaces of the perishable items, thereby causing the protective coating to be formed over the perishable items. McDill is silent concerning a mixer system configured to effect a homogenous mixture of coating agent in a solvent, a liquid controller system connected inline between the mixer system and one or more sprayers such that the system enables mixture applied to the perishable items via the one or more sprayers to rotate the perishable items that rotate in the first portion of the bed, and at least one set of blowers over the second portion of the bed. Creason recognizes coating fruit with a mixture (see abstract) using a mixer system (i.e., mixing tank 35, see Fig. 1) configured to mix coating agent (i.e., fungicide) in solvent (i.e., wax) (see col. 3, lines 24-32) and a liquid controller system (i.e., controllable pump 36; see Fig. 1; col. 4, lines 65+ to col. 5, line 15) connected in line between the mixing system and one or more sprayer nozzles.  The Creason mixer system and liquid controller system would be capable of allowing the mixture to be applied to the perishable items via the one or more sprayer nozzles to rotate in the first portion of the bed because of the liquid mixture being applied under controlled high pressure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the McDill application system and method in view of teaching of Creason to include the mixer system and liquid controller system for allowing precision mixing of coating agent and solvent allowing greater control of mixture concentration as well as control of the flow rate of the application mixture onto the perishable items.  Additionally, while McDill provides an overhead blower (i.e., hood (32) with fan (33)), McDill and Creason are silent concerning at least one set of blowers.  Jones provides a system for treating perishable items (i.e., fruit) which utilizes at least one set of blowers (illustrates two sets of blowers (11); total of 4 air blasting blowers) to effect drying of the treated/coated fruit (pg. 1, right col., lines 94-98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the application system and method as defined by the combination above to include the Jones set(s) of air blasting blowers in place of the single overhead blower in the application system as defined by the combination above an alternative drier to facilitate rapid drying of coated/treated perishable items over the second portion of the bed.   
Regarding claim 14, see the response to claim 4.
Regarding claim 15, see the response to claim 5.
Regarding claim 16, see the response to claim 4.
Regarding claim 17, the application system and method as defined by the combination above would meet the instant claim limitation because McDill sets forth one or more rollers in first portion of the bed of a first type (i.e., hair brushes 17) in the left portion as shown in Figs. 1 & 3, page 3, right col., lines 5-10 and one or more rollers in the second portion of the bed comprising second type brushes (34) in the right portion of fine material (see pg 3, right col. lines 12-16).  Thus, brushes 34 are different from brushes 17. 
Regarding claim 18, the application system and method as defined by the combination above would meet the instant claim limitation because McDill provides blowers configured to heat air or gas dispensed therefrom (see hood (32) connected to fan (33) that passes heated air onto the fruit (see Fig. 1).  Jones recognizes the use of a sets of blowers (11; i.e., two sets of two air blasters; see Fig. 1) to effect complete drying of the fruit (pg. 1, right col., lines 94-100).  Thus, one of ordinary skill in the art would readily appreciate the provision of drier blowers using heated air or gas being dispensed therefrom in the system and method as defined by the combination above.
Regarding claim 19, the application system and method as defined by the combination above is silent concerning the second portion of the bed being less than 12 feet long.  However, determination of a suitable length of the second portion of the bed would be made via routine experimentation in so long as the second portion effects heating/drying of coating on the fruit.
Regarding claim 20, the application system and method as defined by the combination above is silent concerning the entire length of the bed being less than 20 feet with second portion being less than 12 feet.  However, determination of a suitable length of the bed including second drying portion to effect spray coating and complete drying of the conveyed fruit using minimal space or footprint would be made via routine experimentation in so long as efficient spray coating and drying of the coating on the fruit results.
Regarding claim 24, even though McDill does not disclose a [conveyor] bed translational speed or velocity for feeding a mass of perishable items through the application system, Creason sets forth monitoring/encoding conveyor speed in accordance or at least in relationship to pump control to provide appropriate delivery or transport of mixture on the perishable items as evidenced by (col. 5, lines 1-15).  Thus, the routineer in the art would expect to suitably configure the application system as defined by the combination above to move at an appropriate speed/velocity.  

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McDill et al (US 2,033,044) in view of Creason et al (US 5,101,763) in view of Jones (US 1,957,964) as applied to claim 1 above and further in view of Mills et al (US 4,726,898, of record, newly applied).
The teachings of McDill, Creason, and Jones are mentioned above.  McDill provides for  gearing (22) to induce rotation of the bed as evidenced by page 3, left col., lines 5-9.  The application system as defined by the combination above does not teach or suggest a rotation inducing device in contact with the first portion of the bed to effect rotation of the bed at a predetermined rotation rate.  Mills recognizes in the conveyor art, a fruit conveyor system to rotate the fruit at a desired speed/velocity to advance the fruit comprising a bed (14, 14A; see Fig. 4) having rollers (14; col. 4, line 8; roller 14A, col. 4, line 19), each having an axis, the rollers including a first group of rollers (14A) and a rotation inducing device (60; see Fig. 4) wherein the rotation inducing device causes each roller of the first group to rotate about the axis at a desired rate independent of the roller’s translation speed (col. 4, lines 11-25; Fig. 4, belt 60 drives rollers 14, 14A at a desired speed regardless of roller speed 14, 14A).  It would have been obvious to one of ordinary skill in the art to incorporate a rotation inducing device in the application system as defined by the combination above in place of a gearing based drive because a first portion of the bed would be able to rotate at a desired rate independent of the translation speed of the rollers of the first portion of the bed.
Regarding claim 23, the application system as defined by the combination above does not teach or suggest a second rotation inducing device in contact with the second portion of the bed to effect rotation of the bed second portion at a predetermined rotation rate.  Mills recognizes in the conveyor art, the fruit conveyor system to include a second group of rollers (14; see Fig. 4; col. 4, line 8) and the conveyor system comprises a second rotation inducing device (54) to rotate the fruit at a lesser speed (col. 4, lines 8-10) coupled to the second group of rollers.  It would have been obvious to one of ordinary skill in the art to incorporate a second rotation inducing device in the application system as defined by the combination above in place of a gearing based drive in a second portion of the bed in order to slow down the rate at which the fruit is rotated/processed and thereby completely dried. 

Response to Arguments
All of Applicants’ arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Applicants contend that all obviousness rejection based on the teachings of McDill in view of Creason should be withdrawn because not one teaches or suggests one or more sets of blowers.
In response, the instantly claimed invention has been maintained as being obvious because the prior art as found in an updated search suggests that it was known before the effective filing date of the invention to provide one or more sets of blowers as evidenced by Jones and noted above.  The one or more sets of blowers alone would be an insufficient ground to warrant grant of patentability.  Thus, the invention instantly claimed has been maintained as being obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/20/2022